IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0530
                             Filed January 27, 2022

BELMOND-KLEMME COMMUNITY SCHOOL DISTRICT,
    Applicant-Appellee,

vs.

BELMOND-KLEMME EDUCATION ASSOCIATION and JODI TURNER,
    Respondents-Appellants,

________________________________________________________________


      Appeal from the Iowa District Court for Wright County, James M. Drew,

Judge.



      Belmond-Klemme Education Association and Jodi Turner appeal a district

court order vacating an arbitration award. AFFIRMED IN PART, REVERSED IN

PART, AND REMANDED.



      Becky S. Knutson of Dentons Davis Brown P.C., Des Moines, for

appellants.

      Ann M. Smisek and Elizabeth A. Heffernan of Ahlers & Cooney, P.C., Des

Moines, for appellee.



      Heard by Vaitheswaran, P.J., and Tabor and Mullins, JJ., but decided by

Vaitheswaran, P.J., Tabor, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


MULLINS, Senior Judge.

       Belmond-Klemme Education Association (Association) and Jodi Turner

appeal an adverse district court ruling on Belmond-Klemme Community School

District’s (District) application to vacate or modify an arbitration award relating to a

grievance and the Association and Turner’s motion for summary judgment on the

application.   The Association and Turner generally argue the court “erred in

substituting its judgment on the arbitrability of the grievance for the judgment of the

arbitrator.”

I.     Background

       Turner is a teacher at the District and a member of the Association, which

is an “employee organization” within the meaning of Iowa Code section 20.3(4)

(2019). Both the Iowa teaching standards under Iowa Code section 284.3 and the

standards of professional conduct and ethics under Iowa Administrative Code

chapter 282, rule 25.3 apply to Turner.          In January 2017, the District and

Association ratified a collective bargaining agreement (CBA), which would be

effective from July 1, 2017 through June 30, 2019.

       On June 5, 2019, during the contract period, secondary principal Greg

Fisher presented Turner with a letter regarding his “findings and conclusions

related to [his] interview of [Turner] regarding [her] job performance with the school

district and an incident that occurred in the high school library and hallways . . . on

Monday, May 20, 2019.” The letter noted Fisher and Turner met on “May 31, 2019

to discuss allegations against [Turner] regarding alleged violations of school board

policy, inappropriate interaction with students, and insufficient supervision of

students entrusted in [her] care.” Turner was alleged to have left her homeroom
                                         3


students unsupervised in her classroom to use the copying machine in the library,

where she scolded two students about low grades, at least one in front of others,

contrary to confidentiality surrounding grades and academic progress.          After

leaving the library, Turner had separate conversations with two other teachers, one

of which became “loud and heated,” all while her students remained unsupervised

in her classroom.

       Based on the foregoing chain of events and others, Fisher found Turner’s

performance to be unsatisfactory in four areas: (1) inappropriate and disrespectful

treatment of students,1 (2) failure to supervise students,2 (3) insubordination,3 and

(4) misuse of a leadership role.4 As to areas one and two, Fisher found Turner’s

performance in violation of teaching standard six involving “competence in

classroom management,” as well as professional conduct and ethics standard six

involving professionalism as to area one and protecting health and safety of

students or creating conditions harmful to learning as to area two. See Iowa Code

§ 284.3(1)(f); Iowa Admin. Code r. 282-25.3(6)(c), (d). As to area three, Fisher

found Turner’s performance in violation of teaching standard eight involving

fulfillment of “professional responsibilities established by the school district,” as



1 This finding related to the foregoing exchange with one or more students in the
library, an incident in March 2018 allegedly involving Turner escalating an
exchange with a student and making inappropriate and unnecessary comments,
and an incident in March 2019 involving Turner allegedly berating a student “in a
loud and angry manner.”
2 This finding related to multiple instances of Turner leaving her students

unattended.
3 This finding related to ignoring repeated warnings and disregarding student

welfare procedures.
4 This finding related to the “loud and heated” exchange between Turner and

another teacher on May 20, 2019.
                                          4


well as professional conduct and ethics standard eight involving incompetence.

See Iowa Code § 284.3(1)(h); Iowa Admin. Code r. 282-25.3(8). As to the fourth

area, Fisher did not identify what teaching or professional conduct and ethic

standard Turner violated.

       As corrective action, Fisher notified Turner she would be placed “on the

‘Intensive Assistance’ track of the Iowa teacher evaluation system for the 2019–

2020 school year,” which would involve “the provision of organizational support

and technical assistance” aimed at remedying the deficiencies.               Turner’s

performance would be under review for the school year, and a decision would be

rendered in January 2020 as to Turner’s compliance with teaching standards and

extension    of   Turner’s   teaching   contract.     The    letter   made    various

recommendations to attain compliance and advised the letter was a written

disciplinary warning that would be placed in Turner’s personnel file.

       On July 12, 2019, the Association’s representative filed a grievance on

Turner’s behalf, alleging a violation of article 13 of the CBA and requesting the

following relief: “The District will remove the June 5th, 2019 letter from Greg Fisher

to Jodi Turner from her personnel file or modify the letter to remove any

inaccurate/non-factual statements and references.” In substance, this challenged

the placement of the letter in Turner’s personnel file and her placement on

intensive assistance without a prior evaluation, but it did not specifically request

that she be evaluated. On July 29, Fisher responded that the District waived the

second step (principal) and third step (superintendent) of the grievance procedure

and consented to the Association proceeding “immediately to the fourth step of

impartial, binding arbitration.”
                                           5


       The parties selected an arbitrator, and the matter proceeded to an

arbitration hearing.5 According to the arbitration ruling, the parties stipulated to the

following issues to be decided: whether the grievance was arbitrable and, if so,

whether the District violated the CBA and what would be an appropriate remedy.

Apparently, the Association argued the placement of Turner on intensive

assistance was premature because it must be preceded by a proper and timely

performance review, which Turner had not received. The District agreed Turner

had not received a performance review since 2015 and that shortcoming violated

article 13 of the CBA, specifically section 13.06(C), requiring that Turner be

evaluated every three years. However, the District argued “intensive assistance

does not have to be premised on a timely performance review” but is instead “an

independent form of assessment, separate from the career teacher evaluation

process.” While the District agreed section 13.10 of the CBA allowed Turner to

grieve an evaluation under article 13, it argued said provision and Iowa Code

section 284.8(2) precluded her ability to grieve placement on intensive assistance.

According to the arbitrator, “[t]his is a point the Association does not contest.” So,

because intensive assistance is not grievable, the District argued it could not be

ordered to remove the June 5 letter from Turner’s file.



5 The hearing was not reported. Based on the arbitrator’s ensuing ruling, she was
apparently presented with evidence that was not presented to the district court and
is therefore not included in the record on appeal, as the ruling contains factual
details that are not supported by matters in the district court record, other than the
arbitration decision itself. The only items that were presented to the district court—
the arbitration decision; the CBA; the June 5, 2019 letter to Turner; and grievance
documents—came before the district court as attachments to various filings in the
district court. And while the parties apparently submitted post-hearing briefs to the
arbitrator, they are not included in the record in this appeal.
                                         6


       Ultimately, the arbitrator found the CBA and applicable statutes

demonstrate “that the contractually-established assessment system that applies to

Turner requires three-year evaluations, permits intensive assistance, and

assumes that the decision to put a teacher on intensive assistance will be

preceded by a timely, properly performed evaluation.” The arbitrator reasoned

“this outcome turns on the conclusion that the system simply cannot work fairly in

any other way.” The arbitrator ordered the District to remove the June 5 letter from

Turner’s personnel file and “conduct a fair and objective evaluation of Turner’s job

performance.”

       In September 2020, the District filed an application to vacate or modify the

arbitration award in the district court, asserting Turner’s placement on intensive

assistance and placement of the letter in her personnel file were not grievable and

the arbitrator therefore exceeded her power.6 See Iowa Code § 679A.12(1)(c).

The court set a hearing to receive oral arguments in February 2021. Prior to

hearing, the Association and Turner filed a motion for summary judgment. That

motion was followed by pre-hearing briefs from the parties.

       Following an unreported hearing, the court entered a ruling vacating the

arbitration award in its entirety. The court concluded the arbitrator based her

decision on “her own vision of justice” as opposed to the express terms of the CBA,

the plain language of section 13.10 of the CBA and Iowa Code section 284.8(2)

clearly render intensive assistance and its implementation not grievable, the issue

was not arbitrable, and the arbitrator therefore exceeded her authority.


6The District did not specifically request the order that it conduct an evaluation of
Turner be vacated.
                                          7


       The Association and Turner appeal.

II.    Standard of Review

       “[W]e review the appeal of an arbitration award ‘in the manner and to the

same extent as from orders or judgments in a civil action.’” Ales v. Anderson,

Gabelmann, Lower & Whitlow, P.C., 728 N.W.2d 832, 838–39 (Iowa 2007)

(quoting Iowa Code § 679A.17(2)). “Accordingly, our review is for correction of

errors at law because this is an appeal from a court order in a civil law suit.” Id.

at 839. But our review is limited because applying “a broad scope of judicial

review” that would “allow courts to ‘second guess’ an arbitrator . . . would nullify

the very advantage of arbitration.” Id. (quoting $99 Down Payment, Inc. v. Garard,

592 N.W.2d 691, 694 (Iowa 1999)). Unless the award “violate[s] one of the

provisions of section 679A.12(1), we will not correct errors of fact or law.” Id.

III.   Analysis

       On appeal, the Association and Turner argue the district court “erred in

substituting its judgment on the arbitrability of the grievance for the judgment of the

arbitrator.” The Association and Turner essentially argue arbitration is favored

and, given “the very limited review of arbitration decisions,” the district court

exceeded its bounds and “should not have substituted its analysis of the CBA and

law for that of the arbitrator.”7 They also argue the CBA and Iowa Code chapter

284 do not preclude arbitration of the grievance at issue.


7 While the Association and Turner seem to argue the District consented to
arbitration, they also agree that the issue of whether the grievance was arbitrable
was an issue before the arbitrator. So we are somewhat puzzled about the claim
that “[t]he record contains no reservation of the right to contest arbitrability in any
manner by either party.” The District disputed the arbitrability of the grievance both
before the arbitrator and district court. And the parties stipulated to the arbitrator
                                         8


       Following an arbitration award, a party may apply to the district court to

confirm, vacate, modify, or correct the award. Iowa Code §§ 679A.11–.13. Iowa

Code section 679A.12(1)(c) provides, “[u]pon application of a party, the district

court shall vacate an award if” the “arbitrators exceeded their powers.” (Emphasis

added.)   “The arbitrator’s power and authority is defined by any arbitration

agreement between the parties and Iowa Code [chapter] 679A.” DLR Grp. Inc. v.

Oskaloosa Cmty. Sch. Dist., No. 15-0356, 2016 WL 531824, at *3 (Iowa Ct. App.

Feb. 10, 2016); accord Humphreys v. Joe Johnston Law Firm, P.C., 491 N.W.2d

513, 516 (Iowa 1992).

       In a nutshell, the arbitrator concluded implementation of intensive

assistance could not occur unless predicated on a contractual evaluation, and the

letter was based on a contractually deficient evaluation so it must be removed from

Turner’s personnel file, with the supposed effect of vacating Turner’s placement

on intensive assistance.8 Defending the arbitrator’s decision, the Association and

Turner claim the District violated the CBA’s evaluation procedure by failing to

timely evaluate Turner’s performance, which is not disputed, but it nevertheless

proceeded to issue her a letter about her performance, noting deficiencies and




considering the threshold question of arbitrability of the dispute. To the extent the
Association and Turner argue the consideration of arbitrability was limited to the
arbitrator and not determinable by the district court, following the award and
application to vacate, the district court’s role in answering this threshold question
was to determine “whether the parties agreed to settle the disputed issue by
arbitration,” which involved “determining the arbitrability of the dispute and the
scope of the arbitrator’s authority.” Postville Cmty. Sch. Dist. v. Billmeyer, 548
N.W.2d 558, 560 (Iowa 1996).
8 While the arbitrator’s “award” did not expressly vacate the placement of Turner

on intensive assistance, the parties seem to agree that the removal of the letter
from her personnel file leads to that result.
                                          9


“indicating that she would be placed on ‘intensive assistance’ leading to potential

disciplinary action, although not describing what the intensive assistance would

be.”

       Put simply, the issue before the district court was, and on appeal is, whether

the parties agreed to binding arbitration on the issues presented, not whether the

judiciary agrees with the arbitrator’s award on the merits. $99 Down Payment, 592

N.W.2d at 694. “[T]he function of the courts is strictly limited to a determination of

the arbitrator’s authority and existence of an arbitrable dispute. Ordinarily courts

may not inquire into the merits of the decision itself.” Cedar Rapids Ass’n of Fire

Fighters, Local 11 v. City of Cedar Rapids, 574 N.W.2d 313, 315–16 (Iowa 1998)

(quoting Teamsters Local 394 v. Associated Grocers of Iowa Coop., Inc., 263

N.W.2d 755, 757 (Iowa 1978)).

       We proceed to the relevant issue in this appeal, whether the parties agreed

to arbitrate the issues presented—i.e., whether the issues were arbitrable.9 See

id. at 316. This determination is guided by the relevant provisions of the CBA and

Iowa Code chapter 284, and we answer the questions as a matter of law based on

interpretation and construction. Postville, 548 N.W.2d at 560. We turn to the

relevant provisions of the CBA and chapter 284.




9 If arbitrable, the next consideration would be “whether the arbitrator’s award ‘drew
its essence’ from the [CBA].” Cedar Rapids Ass’n of Fire Fighters, 574 N.W.2d at
316 (quoting Sergeant Bluff-Luton Educ. Ass’n v. Sergeant Bluff-Luton Cmty. Sch.
Dist., 282 N.W.2d 144, 148 (Iowa 1979)). That consideration is not relevant to this
appeal.
                                          10


       A.     The CBA

       The CBA includes provisions concerning “grievance procedure” and

“evaluation procedure,” articles 4 and 13, respectively.

              1.      Article 4

       A grievance only encompasses “a complaint by an employee [or] a group

of employees of the Association that there has been an alleged violation,

misinterpretation, or misapplication of any of the specific provisions of” the CBA.

Under section 4.03, grievances progress through a four-step process until

resolution: (1) attempts at informal resolution; (2) filing of a written grievance,

discussion with the principal, and a decision by the principal; (3) submission of the

grievance to the superintendent and answer; and (4) impartial, binding arbitration.

At the fourth step, “[t]he arbitrator . . . shall not amend, modify, nullify, ignore, or

add to the provisions of” the CBA, and his or her “authority shall be strictly limited

to deciding only the issue or issues presented” and “must be based solely and only

upon his/her interpretation of the meaning or application of the express relevant

language of” the CBA.

              2.      Article 13

       The parties agree that, as a career teacher, Turner was to be evaluated

once every three years under section 13.06(C). Here, it is undisputed that the

District did not follow that rule as to Turner. Normally, section 13.03 requires,

“During each school year involving the performance review, the evaluator and

employee shall mutually agree on dates for pre-observation, if necessary, formal

observation, and post observation conferences.”           Sections 13.04 and 13.05

describe the typical scenario for evaluation, the assessment, and timeline for “the
                                          11


teacher and evaluator [to] meet to identify the teacher’s current status in meeting

the eight (8) Iowa Teaching Standards and to discuss any additional information

or artifacts that are necessary to document success in meeting the Iowa Teaching

Standards.” Under section 13.06(D), if an evaluation results in a determination

“that the teacher has not met any particular one of the eight standards or District

Standards, then the evaluator and the teacher shall jointly determine what

information the evaluator needs in order to indicate the teacher meets all eight (8)

standards,” and “[t]he teacher may request another observation or present the

evaluator with data relative to the standard that is in question.” Section 13.07

requires the “principal or appropriate supervisor [to] provide the employee with

assistance designed to improve the quality of instruction and to eliminate

difficulties noted in any evaluation,” and “[a]ny assistance shall be noted in writing,

and an initialed copy shall be retained by the appropriate supervisor and the

employee.” Section 13.08 mandates that “[a]ll observations of an employee shall

be considered with full knowledge of the employee and solely for the purpose of

evaluation toward the improvement of instructions, as a means of assuring the

most competent educational techniques.” Section 13.10, concerning the “right to

grieve,” provides:

               A non-probationary employee, who has been evaluated, has
       the right to grieve said evaluation as unfair, unjust, and/or inaccurate,
       the total evaluation is rated as unsatisfactory or not meeting the
       District’s standards. . . . Tier 3 (Intensive Assistance) is not
       grievable, nor can a teacher file a grievance when statutorily
       precluded.

(Emphasis added.)        Notably, the final clause of this provision obviously

incorporates statutory preclusions on grievances imposed by the Iowa Code.
                                         12


       B.     Iowa Code chapter 284

       Iowa Code chapter 284 encompasses promotion of high student

achievement accomplished by “[p]rofessional development designed to directly

support best teaching practices” and “[e]valuation of teachers against Iowa

teaching standards.”     Iowa Code § 284.1(2)–(3).       Iowa Code section 284.8

concerns “performance review requirements for teachers.”           Section 284.8(1)

provides, in relevant part:

               A school district shall provide for an annual review of each
       teacher’s performance for purposes of assisting teachers in making
       continuous improvement, documenting continued competence in the
       Iowa teaching standards, identifying teachers in need of
       improvement, or to determine whether the teacher’s practice meets
       school district expectations for career advancement. The review
       shall include, at minimum, classroom observation of the teacher, the
       teacher’s progress, and implementation of the teacher’s individual
       professional development plan, subject to the level of resources
       provided to implement the plan; and shall include supporting
       documentation from parents, students, and other teachers.

The term “performance review” is defined as “a summative evaluation of a teacher

other than a beginning teacher that is used to determine whether the teacher’s

practice meets school district expectations and the Iowa teaching standards in

accordance with section 284.8.” Id. § 284.2(8). Section 284.8(2) provides:

               If a supervisor or an evaluator determines, at any time, as a
       result of a teacher’s performance that the teacher is not meeting
       district expectations under the Iowa teaching standards specified in
       section 284.3, subsection 1, paragraphs “a” through “h”, and the
       criteria for the Iowa teaching standards developed by the department
       in accordance with section 256.9, subsection 42, the evaluator shall,
       at the direction of the teacher’s supervisor, recommend to the district
       that the teacher participate in an intensive assistance program. The
       intensive assistance program and its implementation are not subject
       to negotiation and grievance procedures established pursuant to
       chapter 20. All school districts shall be prepared to offer an intensive
       assistance program.
                                         13


(Emphasis added.) Chapter 284 defines “intensive assistance” as “the provision

of organizational support and technical assistance to teachers, other than

beginning teachers, for the remediation of identified teaching and classroom

management concerns for a period not to exceed twelve months.” Id. § 284.2(6).

       C.     Discussion

       Sections 13.01 through 13.08 of the CBA and Iowa Code section 284.8(1)

address the requirements of a formal evaluation or “performance review.” Under

section 4.01 of the CBA, employees may grieve based on “an alleged violation,

misinterpretation, or misapplication of any of the specific provisions of” the CBA.

That said, section 13.10 of the CBA limits the right to grieve an evaluation under

article 13 to “[a] non-probationary employee, who has been evaluated.” It is

undisputed that Turner had not been the subject of a recent formal evaluation

under article 13 of the CBA or Iowa Code section 284.8(1). Because there was no

evaluation within the meaning of article 13, there was nothing to grieve, except for

the District’s failure to conduct an evaluation. So that brings us back to section

4.01, which authorizes an employee to grieve a violation of the CBA, such as failing

to evaluate a career teacher, like Turner, at least once every three years, as

required by section 13.06(C). Turner could grieve the district’s failure to comply

with the provisions of article 13. But for requested relief in her grievance, she only

challenged the placement of the letter in her file and requested its removal or

modification. She also did not grieve the corrective action of the letter, Fisher’s

placement of her “on the ‘Intensive Assistance’ track of the Iowa teacher evaluation

system for the 2019–2020 school year.” While section 13.07 requires a teacher

be provided “with assistance designed to improve the quality of instruction to
                                        14


eliminate difficulties noted in any evaluation” and “[a]ny assistance shall be noted

in writing, and an initialed copy” retained by the supervisor or employee, the CBA

is silent on what may go into a personnel file 10 and the procedural process for

placing a teacher on intensive assistance. The following sentence is the only time

the CBA mentions intensive assistance: “Tier 3 (Intensive Assistance) is not

grievable, nor can a teacher file a grievance when statutorily precluded.”

       As noted, the Association and Turner claim a formal evaluation under article

13 is a precursor to placement on intensive assistance. The CBA certainly does

not require that, which makes sense because, if it did, then the would-be

authorization to grieve a violation of that requirement in section 4.01 would be

inconsistent with the prohibition against grieving intensive assistance contained in

section 13.10. And the CBA expressly prohibited the arbitrator from amending,

modifying, nullifying, or adding to the provisions of the CBA. Turning to the Iowa

Code, section 284.8(1) provides for an annual review of a teacher’s performance

and minimum requirements, but section 284.8(2) and (3) mandate 11 a teacher’s

participation in an intensive assistance program upon a determination by “a

supervisor or an evaluator,” “at any time, as a result of a teacher’s performance

that the teacher is not meeting district expectations under the Iowa teaching

standards . . . and the criteria for the Iowa teaching standard developed by the



10 Section 13.09, concerning “personnel file,” only concerns an employee’s access
to and reproduction of the file and the requirement that an employee be notified in
writing of “[a]ny entry directed toward an employee which is placed in his/her
personnel file.”
11 See Iowa Code § 284.8(3) (“A teacher who is not meeting the applicable

standards and criteria based on a determination made pursuant to subsection 2
shall participate in an intensive assistance program.” (emphasis added)).
                                         15


department.” (Emphasis added.) The statute does not require implementation of

intensive assistance occur “at any time” after an appropriate evaluation, and “at

any time,” by itself, is not nebulous—it encompasses before, during, or after an

evaluation. As noted, the CBA itself prohibits the grievability of a matter when

precluded by statute, and “[t]he intensive assistance program and its

implementation are not subject to negotiation and grievance procedures

established pursuant to chapter 20.” Iowa Code § 284.8(2); see id. § 20.18(1)

(“Negotiated procedures may provide for binding arbitration of public employee

and employee organization grievances over the interpretation and application of

existing agreements.”). The overarching theme of the claims by the Association

and Turner is that the district court applied an inappropriate standard of review and

exceeded its bounds by deciding the issue of arbitrability anew. As noted above,

the district court’s role included determining “whether the parties agreed to settle

the disputed issue by arbitration,” which involves “determining the arbitrability of

the dispute and the scope of the arbitrator’s authority.” Postville, 548 N.W.2d at

560. That is what the district court did; it examined the CBA to assess whether the

parties agreed to settle the issues raised by arbitration and, thus, whether deciding

the issues was within the scope of the arbitrator’s authority.

       At oral argument the Association and Turner essentially argued the June 9

letter was an evaluation and the letter was therefore grievable as a violation of

article 13 of the CBA.12 The District argued intensive assistance is an independent



12 The Association and Turner agreed in oral argument that Turner’s placement on
intensive assistance was not mentioned in the grievance and the intensive
assistance plan was not grieved.
                                          16


form of assessment separate from the evaluation process and is not grievable as

an evaluation would be.       The Iowa Code provides in detail the steps and

requirements of what an evaluation is and how one is to be conducted. See Iowa

Code § 284.8(1). The CBA likewise carefully outlines the evaluation procedure

and schedule. The terms of neither require an evaluation prior to imposition of an

intensive assistance plan. Our review of the letter discloses it did not comply with

or attempt to comply with the CBA or statutory requirements for teacher

evaluations. Consequently, it was not an evaluation, but was instead a preliminary

notification of implementation of intensive assistance that provided the rationale

therefore, which is not a grievable disciplinary instrument.

       Our review of the record results in the following conclusions. There was no

evaluation in accordance with article 13 for Turner to grieve under section 13.10

as unfair, unjust, or inaccurate. However, she could grieve the District’s failure to

conduct a timely and proper evaluation according to the terms of article 13. The

District agreed it should be ordered to conduct a contractually proper evaluation

based on its failure to timely evaluate Turner under the terms of the CBA. Nothing

in the CBA prohibited the District from placing Turner on intensive assistance prior

to a formal evaluation or placing the letter implementing intensive assistance in her

personnel file, and there is no claim the CBA was misinterpreted or misapplied by

the District on this point, so section 4.01 did not authorize a grievance.

       At the end of the day, the parties contractually agreed to arbitration on the

issue of the district’s failure to timely provide a contractual evaluation, but the CBA

prohibited the grievability and, thus, arbitrability of the implementation of intensive

assistance. The June 9 letter was an instrument of the implementation of intensive
                                         17


assistance, and the CBA provided no basis for grieving its placement in Turner’s

personnel file. In summary, the District’s failure to timely evaluate Turner was

grievable and arbitrable, but her placement on intensive assistance and the

placement of the letter in her personnel file were not. As such, the arbitrator

exceeded her powers in granting relief regarding the placement of the letter in

Turner’s file and implementation of intensive assistance, and the district court did

not err in vacating those portions of the award. But we are left with one hiccup—

the district court vacated the arbitrator’s award in its entirety, including the

arbitrator’s requirement that the District conduct an evaluation of Turner. The

District did not challenge that portion of the award in its application to vacate, and

the parties’ agreement that that issue was both grievable and arbitrable was

present both before the district court and on appeal. On our review, the arbitrator’s

requirement that the District provide a contractual evaluation should therefore

stand, but the remainder of the award was properly vacated by the district court.

As such, the district court order is affirmed in part, reversed in part, and remanded

for entry of an order reinstating the requirement that the District conduct a fair and

impartial performance review of Turner.13

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




13The effectiveness of the CBA ended on June 30, 2019, prior to entry of the
arbitration decision. Any evaluation resulting from this opinion should be
conducted in accordance with currently prevailing contractual and statutory
requirements.